     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 1 of 65   1


 1                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
 2

 3     United States of America,       ) Criminal Action
                                       ) No. 19-CR-018
 4                        Plaintiff,   )
                                       ) PRETRIAL CONFERENCE
 5     vs.                             ) PUBLIC
                                       )
 6     Roger Jason Stone, Jr.,         ) Washington, DC
                                       ) November 4, 2019
 7                        Defendant.   ) Time: 10:00 a.m.
       ___________________________________________________________
 8
                    TRANSCRIPT OF PRETRIAL CONFERENCE
 9                              HELD BEFORE
                  THE HONORABLE JUDGE AMY BERMAN JACKSON
10                     UNITED STATES DISTRICT JUDGE
       ____________________________________________________________
11

12                            A P P E A R A N C E S

13
       For the Plaintiff: Jonathan Ian Kravis
14                        Michael John Marando
                          Adam Jed
15                        Aaron Simcha Jon Zelinsky
                          U.S. ATTORNEY'S OFFICE FOR THE
16                          DISTRICT OF COLUMBIA
                          555 Fourth Street, NW
17                        Washington, DC 20530
                          (202) 252-7068
18                        Email: Jonathan.kravis3@usdoj.gov
                          Email: Asjz@usdoj.gov
19                        Email: Michael.marando@usdoj.gov

20
       For the Defendant: Bruce S. Rogow
21                        LAW OFFICE OF BRUCE S. ROGOW, P.A.
                          100 NE 3rd Avenue
22                        Suite 1000
                          Fort Lauderdale, FL 33301
23                        (954) 767-8909
                          Email: Brogow@rogowlaw.com
24

25
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 2 of 65     2


 1     For the Defendant: Robert C. Buschel
                          Tara A. Campion
 2                        BUSCHEL & GIBBONS, P.A.
                          One Financial Plaza
 3                        100 S.E. Third Avenue
                          Suite 1300
 4                        Ft. Lauderdale, FL 33394
                          (954) 530-5301
 5                        Email: Buschel@bglaw-pa.com
                          Grant J. Smith
 6                        STRATEGYSMITH, P.A.
                          401 East Las Olas Boulevard
 7                        Suite 130-120
                          Fort Lauderdale, FL 33301
 8                        (954) 328-9064
                          Email: Gsmith@strategysmith.com
 9                        Chandler Paige Routman
                          LAW OFFICE OF CHANDLER P. ROUTMAN
10                        501 East Las Olas Blvd.
                          Suite #331
11                        Ft. Lauderdale, FL 33316
                          (954) 235-8259
12                        Email: Routmanc@gmail.com

13     ____________________________________________________________

14     Court Reporter:             Janice E. Dickman, RMR, CRR, CRC
                                   Official Court Reporter
15                                 United States Courthouse, Room 6523
                                   333 Constitution Avenue, NW
16                                 Washington, DC 20001
                                   202-354-3267
17
                                      *   *   *
18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 3 of 65          3


 1                 THE COURTROOM DEPUTY:      Your Honor, this morning we

 2     have Criminal Case Number 19-18, United States of America v.

 3     Roger Stone.    Mr. Stone is present and in the courtroom, Your

 4     Honor.

 5                 Will counsel for the parties please approach the

 6     lectern and identify yourself for the record.

 7                 MR. KRAVIS:    Good morning, Your Honor.

 8                 Jonathan Kravis for the United States.         With me at

 9     counsel table are Michael Marando, Adam Jed, and Aaron

10     Zelinsky, also from the D.C. U.S. Attorney's Office, and the

11     FBI case agent, Christopher Keefe.

12                 THE COURT:    All right.    Good morning.

13                 MR. BUSCHEL:    Good morning, Judge.

14                 Robert Buschel on behalf of Roger Stone.            Chandler

15     Routman, Tara Campion, Grant Smith, and Bruce Rogow on behalf

16     of Mr. Stone.

17                 THE COURT:    All right.    Good morning.     I want to say,

18     first, that I appreciate the significant amount of work that

19     both sides have done to narrow the issues to produce the

20     exhibit lists that were shorter than the ones we received at

21     the beginning, and to largely agree on the jury instructions.

22     I think we're in excellent shape this morning to be prepared to

23     move forward tomorrow.      And, as I say, I appreciate all the

24     work that's been done.

25                 So I just want to go over the things that I think are
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 4 of 65      4


 1     still left open.     I'll hear from you if we have anything left

 2     open, and hopefully you all will have most of the afternoon to

 3     do the work that you probably would prefer to do, instead of

 4     sitting here.

 5                 The first thing I want to do is talk about the

 6     schedule.    We're going to start tomorrow morning with the

 7     completion of the jury selection, which I am hoping we should

 8     be able to complete tomorrow.       If it carries over to the next

 9     day, it will carry over to the next day.

10                 But, if we complete it tomorrow, I won't expect you

11     to open tomorrow.     You won't have to open until the next day,

12     first thing in the morning.       But, if the jury selection

13     continues from Tuesday to Wednesday, then as soon as we've got

14     the jury in the box, I will probably call upon you to open.            So

15     that gives you an idea about how that's going to work.

16                 Not tomorrow, but beginning with the openings, we're

17     going to have an overflow courtroom available, and we're going

18     to have the media room available, where there will be a live

19     feed of the sound from this courtroom going to other places.

20                 I tell you that because while sometimes we can be

21     careful about the microphones in the courtroom, you should

22     always assume that the microphone on that table is live, and so

23     if you're having a conversation, it can be heard in the media

24     room or the overflow room.       So just be cautious about that.

25                 We will start tomorrow morning with the continuation
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 5 of 65       5


 1     of the voir dire.     I think we've given out instructions to both

 2     sides that explain the procedure that I'm going to follow.

 3     It's the procedure I pretty much follow in every case.

 4                 Since the jury has already received the

 5     questionnaire, though, I'm not going to ask the jury questions

 6     or use the index cards the way I ordinarily do.           Tomorrow I'll

 7     have them all seated here.       I will give them the same

 8     instructions I gave them at the time of the completion of the

 9     jury questionnaire about the importance of their candor and

10     their being unbiassed and their inability to talk about the

11     case among themselves or anyone else.

12                 So I'll give them some cautionary instructions.         And

13     then they'll all be moved to another location while we put a

14     group of them in the jury room, and then bring them in one at a

15     time.   They will sit there in the witness stand so that

16     everyone can hear what they're saying.         If, in response to a

17     particular question, they ask to come to the bench with the

18     husher on to give their answer in private, we'll do that, but,

19     otherwise, they'll be giving the follow-up voir dire from the

20     witness stand.

21                 You should have already received the list that will

22     tell you the order in which the jurors are going to appear.             My

23     plan is to ask each juror, when they take the seat, whether

24     they've read or heard anything else about the case since the

25     time they filled out the jury questionnaire or if there are any
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 6 of 65          6


 1     updates to their answer in the jury questionnaire.              And then if

 2     I've identified something in the questionnaire that I think is

 3     unclear or requires a follow-up question, I'll ask it, and then

 4     I'll give the parties the opportunity to ask follow-up

 5     questions.

 6                  And that is supposed to be follow-up questions.           You

 7     can't start with open-ended questions, like what TV stations do

 8     you watch?    Who do you read?     That's not what we're going to

 9     do.   The idea is just to zero in on anything that's unclear in

10     the questionnaire that you need to know to resolve the

11     decisions you're going to make.        If I feel that the parties are

12     abusing the opportunity, then I'll just take over and do all

13     the voir dire myself.       And then you have the rules that we're

14     going to be operating by.

15                  Once we've qualified enough jurors, we're going to

16     stop.   We'll excuse the other jurors, we'll bring all the

17     jurors in here, and then you'll exercise your preemptories in

18     accordance with the procedure that I set out.

19                  Does anybody have any questions about how that's

20     going to work?

21                  MR. KRAVIS:    No, Your Honor.

22                  MR. BUSCHEL:    No, Judge.

23                  THE COURT:    Okay.   With respect to any legal issues

24     that were left open after the initial pretrial conference, I

25     asked the parties to see if they could work out something
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 7 of 65            7


 1     related to the movie clip; that didn't happen so I've ruled on

 2     that.

 3                 I believe that the government can move the

 4     information in through a witness, through the transcript,

 5     potentially even through a request that I take judicial notice.

 6     But, I'm not going to permit the clip of the movie to be played

 7     unless something arises in the cross-examination of government

 8     witnesses or in the testimony of Mr. Stone that makes that

 9     appropriate, at which time you can renew your request.

10                 Yes?

11                 MR. KRAVIS:    Your Honor, just briefly on that.         I

12     wanted to flag the government's intention on this, because I

13     think the defense may have an objection to it.

14                 Our intention at this point, in light of the Court's

15     ruling, was not to introduce the transcript at the beginning of

16     our case, but, rather, when we call Ms. Taylor, the former case

17     agent, when she gets to the relevant messages, to just briefly

18     describe -- very briefly to describe their context, and then

19     wait until the conclusion of the government's case to see where

20     we are with respect to cross-examination of witnesses.          And

21     then, at that point, either move to introduce the transcript or

22     renew our motion to introduce the clip, or do none of those

23     things if the record seems sufficiently clear.          That's our

24     intention at this point.

25                 THE COURT:    All right.    Well, do you intend to ask
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 8 of 65       8


 1     the witness who received the email what the references meant to

 2     him?

 3                 MR. KRAVIS:    What he understood the references to be,

 4     in addition, yes.

 5                 THE COURT:    And so then the idea with the case agent

 6     is to ask if that person has seen the movie and --

 7                 MR. KRAVIS:    Do you recognize --

 8                 THE COURT:    -- what --

 9                 MR. KRAVIS:    Do you recognize -- yes.       Do you

10     recognize the name that appears in this message?           Do you

11     recognize the quotation that appears in this message?           Where is

12     it from?    Because we will be calling that witness at the

13     beginning of our case, introducing much of the documentary

14     evidence through that witness, just to provide a little bit of

15     context to the messages as they come in.         Again, with respect

16     to facts that, I think, are not in dispute about, like, what

17     the movie is.     And then to ask the witness who received the

18     messages what he understood the messages to mean.           And then,

19     when we get to the conclusion of our case, to sort of see where

20     we are with respect to asking the Court to then admit either

21     the transcript or the clip or neither of those things.

22                 THE COURT:    Well, are you going to lay the foundation

23     for the witness's knowledge subsequent to reading the emails or

24     the text that the agent viewed --

25                 MR. KRAVIS:    Yes.
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 9 of 65       9


 1                  THE COURT:    -- of the movie?

 2                  MR. KRAVIS:    Yes.

 3                  THE COURT:    I mean, I think we'd have to have a basis

 4     for the testimony.

 5                  MR. KRAVIS:    Viewed the movie, viewed the clip, and

 6     has compared the messages with the scene from the movie.         And

 7     then is prepared to say, This quotation appears in this scene

 8     of this movie, I know because I saw it.

 9                  THE COURT:    All right.    And what is the defendant's

10     objection to that?      I mean, I don't think this witness can

11     testify to what Mr. Stone meant --

12                  MR. ROGOW:    Good morning, Your Honor.

13                  THE COURT:    -- or what the recipient of the text

14     interpreted it as meaning.         But, they can certainly say, This

15     name is a character in this movie.        And in this scene, this

16     happens.    And I know that because I've seen the movie.

17                  MR. ROGOW:    We object to anything other than

18     Mr. Credico testifying about his receipt of the text mentioning

19     the Pentangeli name.       And to make this something that the

20     government witness, who -- I don't know, I assume she's seen

21     the movie.    Maybe she hasn't.      Maybe she saw it only for this

22     purpose.

23                  But we think it makes it a feature of the case, and

24     it should not be a feature of the case.         It was said -- it was

25     said to Mr. Pentangeli.      And to have the government use its
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 10 of 65             10


 1      witness -- its first witness to explain the text and to have

 2      this transcript that they have created with, at the end,

 3      there's a comment that Tom Hagen, Robert Duvall whispers in the

 4      ear of the brother of Mr. Pentangeli.        I think that it's just a

 5      mistake to let anything like that come in, other than the

 6      witness to whom it was said.

 7                   So, our objection is maintained about anything with

 8      regard to the Pentangeli statements, to the Don Corleone

 9      Godfather tape, other than Mr. Credico speaking of it, because

10      he received the text.

11                   THE COURT:   All right.    Well, I understand that.          And

12      I granted the motion in limine because of the sensational

13      nature of the movie clip itself and the undue impact of seeing

14      the tape and all the drama in the scene in the tape in the

15      courtroom.

16                   I think that the primary testimony is from the person

17      who received the text, who said, When I saw the text, this is

18      what it meant to me.      This is the -- this is what I knew about

19      what we -- our shared understanding of this movie.              This is

20      what it meant to me.

21                   But, I think the government is permitted to introduce

22      evidence that shows the fact that, indeed, there was such a

23      character in the movie, and that, indeed, that character did

24      not testify before the committee at issue in the movie.             I

25      think that supports the inference that they're asking the jury
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 11 of 65      11


 1      to draw from the statements that were made to the witness, and

 2      I don't think that is too sensational or irrelevant to be

 3      admitted.

 4                  Whether the testimony comes in before the recipient

 5      of the text testimony testifies or after, you know, it seems to

 6      me it would be better to have the content of the movie

 7      described after the witness has testified.         But, if the case

 8      agent is going to start by moving all the text into evidence,

 9      other than by breaking their testimony in two and making them

10      come back, wouldn't be able to do it that way.          So I'm not sure

11      there's a legal reason why they can't do it in the order that

12      they think is most efficient.

13                  So, I appreciate your objection, but I did rule

14      that -- when I excluded the clip, that they could introduce the

15      fact that this event transpired with a witness by that name in

16      that movie.

17                  MR. ROGOW:   You know, I don't want to keep arguing

18      and beating something you've already ruled on.          But, even the

19      discussion you are having now in explaining it, I think,

20      underscores the fact that now you have the government,

21      basically, standing behind The Godfather transcript and, in a

22      sense, explaining The Godfather transcript.         And I just think

23      that's a terrible mistake, because it's one thing --

24                  THE COURT:   Well, I asked the parties to see if they

25      could stipulate to a vanilla description of what transpired in
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 12 of 65            12


 1      the movie, and you couldn't do that.        And you don't have to do

 2      that.   You don't have to agree to any evidence that the

 3      government is trying to introduce.        So, I gave you the

 4      opportunity, but you didn't agree to a version that was

 5      acceptable to you.

 6                   I have said they can do a transcript.       They can do a

 7      witness.   I wouldn't have a problem with a request that I take

 8      judicial notice of it.      It is a fact that there is this movie

 9      and that this scene occurred in the movie.         They can't say

10      that's what Mr. Stone was referring to.         They can't say that

11      was what the witness took it to be referring to.          But, after

12      the witness says, this is what I thought it meant, they can

13      introduce the fact that this, in fact, happened in this movie.

14                   And, so, the question is, how can they do that in the

15      least sensational method possible?        And I think having the

16      agent say, I saw the movie and there was a character by that

17      name and that person was called to testify and then did not

18      testify, I think they can do that, if we can't get a

19      stipulation.    And so --

20                   MR. ROGOW:   I hear you.    I hear you.

21                   THE COURT:   -- I'm going to allow them to do that.

22      All right.

23                   The only other outstanding issue dealt with the

24      cross-examination of a witness.       It was Docket 235.        It was

25      opposed at Docket 239.      The initial motion was sealed, but I
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 13 of 65            13


 1      think some of the discussion of the motion has not been sealed.

 2                 So can I talk about this in open court at this point?

 3      Or is this a sealed motion that we need to discuss at the

 4      bench?

 5                 MR. KRAVIS:     Your Honor, the government had moved to

 6      seal this motion, mostly because of the identification of the

 7      witness.   I think, without using the witness's name, we can

 8      talk about it in open court.       I think, at this point, we all

 9      know what we're talking about.

10                 THE COURT:    Well, and I believe the witness's name in

11      the pendency of this motion has been published, at least I've

12      seen articles about it.      But, without mentioning the name of

13      the witness, the government filed a motion seeking to limit the

14      scope of the cross of the witness in Docket 235.

15                 And I believe the defense has indicated in its

16      response, without naming the witness, that it didn't intend to

17      cross-examine the witness on issues related to after the

18      current president became the president or planning for the

19      transition prior to the inauguration.        And if that is true,

20      that largely obviates the motion.

21                 But, the defense did say in its opposition, there may

22      be matters involving nongovernmental actors which may become

23      relevant with regard to this witness.

24                 I don't know what that means.        So, I don't know what

25      you're reserving the right to do in that statement.             I will
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 14 of 65     14


 1      limit the cross-examination of this witness and any witness to

 2      the scope of direct and to bias.       And so that should take care

 3      of it.   If they only ask him about things that took place

 4      during the campaign, you're only going to be able to cross

 5      about the campaign and any agreements made with the witness or

 6      things that go towards bias.

 7                  So, if you can discuss this here without referring to

 8      the witness specifically, please come and let me know what's

 9      going on.   Otherwise, if you need to come to the bench, we'll

10      do that.

11                  MR. ROGOW:   This will be cross-examination, Your

12      Honor.   There may be issues about the credibility of the

13      witness, in terms of things that he has done and said outside

14      of the context of the transition, outside of his work that

15      we've agreed not to question him about.         But, to foreclose us

16      at this point from asking him questions, even recent questions,

17      questions dealing with recent kinds of conduct, that may impact

18      his credibility.

19                  And so I can live with Your Honor's ruling --

20                  THE COURT:   I haven't ruled on anything.

21                  MR. ROGOW:   No, but you -- but you have --

22                  THE COURT:   I'm trying to understand your response to

23      the motion.

24                  MR. ROGOW:   Well, what you have said, Your Honor, is

25      that our cross-examination will be limited to the direct.        And
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 15 of 65     15


 1      I understand that.     But --

 2                  THE COURT:   That's the rule.

 3                  MR. ROGOW:   Yes.   But on the direct, if there are

 4      issues that become relevant in terms of his credibility, things

 5      that have occurred since the time period that we're talking

 6      about, we need to feel free to -- or, be free to cross-examine

 7      him with regard to that.      So when credibility is at stake, I

 8      think it's important that we have that latitude.

 9                  THE COURT:   Well, not everything that a witness has

10      ever said and done gets brought up in cross-examination because

11      it's based on credibility.      The Rules of Evidence are pretty

12      strict about other bad acts.       So, I don't know what you're

13      referring to.

14                  The motion specifically said, we want to know,

15      because it could raise privilege issues, if you're planning to

16      ask questions that relate to service in the White House or

17      transition planning prior to the inauguration and after the

18      election.

19                  I don't know what transpired after the election that

20      could be relevant in this case.       And so if you don't intend to

21      cross-examine him on issues related to that, then we don't have

22      to deal with the motion.      And I think that's what you're

23      saying.

24                  If you're saying he may have said something, let's

25      say, last week, which is inconsistent with his in-court
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 16 of 65      16


 1      testimony, well, you're not bound -- of course you can ask him

 2      about that.    But I'm not sure what you're saying.        It's just

 3      generally, we get to ask about his credibility.          If that tends

 4      to be, well, you did this, that, and the other when you were in

 5      the White House, that's a problem, according to the government.

 6                 MR. ROGOW:    I thought that we were very precise in

 7      saying what we would not be questioning him about, the two

 8      areas that Your Honor just mentioned.

 9                 THE COURT:    Okay.

10                 MR. ROGOW:    But what I heard Your Honor saying

11      seemed, to me, to limit our ability, if, indeed, the kind of

12      example you just gave occurs.       If he said something last week

13      that's inconsistent with what the testimony is -- his direct

14      testimony is or what his other statements were when he's

15      cross-examined, then we should, obviously, be free to question

16      him that way.

17                 THE COURT:    Yes, you can question people about prior

18      inconsistent statements.      You can question people about bias.

19      What you said that I asked you to explain was, "There are

20      matters involving nongovernmental actors which may become

21      relevant with regard to him."

22                 Can you tell me what that sentence means?

23                 MR. ROGOW:    It means that subsequent to the time

24      periods that we've agreed not to question him about, there have

25      been statements made, there have been actions taken that we
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 17 of 65      17


 1      think may be inconsistent with what he's going to say on his

 2      direct testimony.

 3                   So all I was doing was leaving the door open for that

 4      possibility.    The government's motion wanted to limit it to --

 5      it's cut off at the time that President Trump becomes the

 6      president.    It's cut off when the transition team goes into

 7      place.   And our position was, you can't cut it off at that

 8      point.   We're not going to agree to cut it off at that point.

 9                   But, on the other hand, we are agreeing not to go

10      into these areas that they think would raise executive

11      privilege problems and issues that they said they can't

12      resolve.

13                   So, all I was doing was keeping a door open.       If I

14      ask a question or if Mr. Buschel asks a question on

15      cross-examination and there's some objection to it, we're aware

16      of what the Court has ruled, and we're aware of how we have to

17      conduct ourselves with regard to the cross-examination.

18                   So, to me, it wasn't a big issue.      The only issue was

19      their wanting to say you can't ask about anything that happens

20      after he assumed a position in the White House.          That was an

21      overbroad position, and that's what we were objecting to.

22                   THE COURT:   All right.    I think the motion, then, is

23      largely moot.    And it's largely been conceded that they don't

24      intend to ask him about things that took place during his White

25      House service or during the transition period.
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 18 of 65          18


 1                 And, yes, you're entitled to cross-examine someone to

 2      the extent it relates to their credibility or their bias or it

 3      undermines their in-court testimony.        But, when you say "things

 4      he did," I'm not sure everything he did or anything he did,

 5      unless it bears directly on his direct -- the credibility of

 6      his in-court testimony, is going to come in.         So -- but we're

 7      going to have to take it question by question.

 8                 But, certainly, if he did or said something that

 9      relates to issues that I've already said are not relevant to

10      this case, you don't get to cross-examine him about those.

11                 MR. ROGOW:    We understand.     Your Honor, may I ask

12      that both the government and Your Honor speak more directly

13      into the microphone?     Because back in the -- where I'm sitting,

14      sometimes I have trouble hearing.        It's a little more muffled

15      and --

16                 THE COURT:    All right.     I'll do my best.        No one has

17      ever told me they couldn't hear me before.         So that's a new

18      piece of information, and I will do the best I can.

19                 MR. ROGOW:    Thank you, Your Honor.

20                 THE COURT:    All right.

21                 One other matter that was left after the September

22      25th pretrial conference, I summarized in my order the next day

23      as follows:    I said, with respect to the exhibits, the parties

24      were ordered to meet and confer concerning the excerpts of

25      Government Exhibit 6, that the government intended to
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 19 of 65        19


 1      introduce, instead of the entire document.

 2                 And then the defense was permitted to propose any

 3      additional excerpts that it submitted had to be introduced for

 4      completeness pursuant to Federal Rule of Evidence 106.          And the

 5      parties were supposed to submit any disputes about those issues

 6      to the Court by October 25th.

 7                 I also said that the defense has to inform the Court

 8      of any objections it had to the admission of any of the

 9      individual communications included in Government's Exhibits 79

10      and 132 by October 25th, 2019.

11                 October 25th has come and gone.        So, can I assume

12      that there are no issues for me to resolve with respect to

13      those matters?

14                 MR. KRAVIS:     Sort of.   With respect to Government's

15      Exhibit 132, we withdrew the larger exhibit and submitted in

16      its place a single email.      My understanding is that the defense

17      has no objection to the revised, much slimmed-down version of

18      Government's 132.

19                 The defense has not raised any objections to us with

20      respect to the contents of the other government exhibit the

21      Court referenced.

22                 With respect to Exhibit 6, the defense didn't -- does

23      not object to any of the portions of the report that the

24      government seeks to introduce, but the defense included some

25      additional portions of the report in their revised exhibit
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 20 of 65         20


 1      list, which we filed with the Court, I think, last week.

 2                 The government has objected to some of the additional

 3      portions of the report that the defense seeks to introduce on

 4      relevance and prejudice grounds.

 5                 THE COURT:    All right.     Does somebody have -- I think

 6      it would be helpful -- and this is what I had wanted --

 7      something that gives me the entire document, but then shows,

 8      these are the portions we want; these are the portions that

 9      they want for completeness?       Or it's just, your portions are in

10      their exhibit binder and their portions are in their exhibit

11      binder?

12                 MR. KRAVIS:     At the moment, it's the latter.         We can

13      certainly prepare a document that shows the former.             But, the

14      report itself is over 400 pages long.

15                 THE COURT:    Right.

16                 MR. KRAVIS:     I think there are a fairly limited

17      number of pages that are still in disagreement between the

18      parties, and I think those points of disagreement are only with

19      respect to certain portions that are in the defense exhibit.

20                 THE COURT:    Okay.    But, is the defendant seeking to

21      introduce those portions on the grounds of completeness?

22                 MR. ROGOW:    Yes, Your Honor.

23                 THE COURT:    Well, then, you know, it would just be

24      easier to see them juxtaposed to yours, so that I can rule on

25      it.   So if somebody, before -- you know, maybe later today can
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 21 of 65        21


 1      just transmit to us -- you don't have to give me all 400 pages.

 2      I think they're in your original exhibit binder anyway.         But,

 3      your pages and bracket them in one color, and their pages in

 4      another color, so that I know how they fit together.

 5                 MR. KRAVIS:     I mean, the sections that the defense

 6      wants to introduce that the government objects to are in

 7      entirely different portions of the report.         Like, different

 8      appendices, things from the minority report.         There's nothing

 9      on the same page or even in the same section of the report that

10      either side is seeking to introduce that the other side objects

11      to.

12                 THE COURT:    Okay.

13                 MR. KRAVIS:     So we can provide that to you.

14                 THE COURT:    Okay.

15                 MR. KRAVIS:     But there's not going to be anything

16      where there's a single page or even a single section of the

17      report where the parties have any disagreement.          The

18      disagreement revolves around other portions that appear in

19      other appendices in the minority version of the report that the

20      defense wants to introduce that the government objects to.

21                 THE COURT:    All right.     Well, I saw those when I went

22      through the exhibits for today.       How does that fall under Rule

23      106?

24                 MR. ROGOW:    Your Honor, we understand that excerpts

25      are what Your Honor has authorized.        And, so, what we have
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 22 of 65     22


 1      tailored, we think, are excerpts that are relevant to the case.

 2                 I want to make clear, though, that we have a standing

 3      objection -- although it's already been overruled, I think --

 4      to both the House committee majority report and the minority

 5      report on the grounds of completeness, on the theory that this

 6      case is about five apparent alleged lies that Mr. Stone,

 7      according to the government, made.        And the question of

 8      materiality is, obviously, an important question.

 9                 And, so, for the jury to see and have access to the

10      whole report, we think, is important.        In order to determine

11      materiality, the jury ought to know what the report said when,

12      in March, the committee, both the majority and the minority,

13      issued its report.     But, you've already ruled on that, and, so,

14      we're at excerpts.

15                 So, we do have a dispute about certain excerpts.          I

16      think we've tailored it down very well.         And it's not a dispute

17      that covers many pages, but it is an important dispute.         So I

18      think Your Honor has offered to have us send something to you

19      this afternoon.     Or we can talk to the government and tailor it

20      for you so you can see exactly what's at issue, is the smart

21      way to do this.

22                 THE COURT:    All right.     There was a lot of emotion

23      displayed at the government's counsel table when you said you

24      had a standing objection to the introduction of the report.

25      So, can someone explain --
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 23 of 65      23


 1                  MR. ROGOW:    No.   I didn't -- I've had a standing

 2      objection to not being able to introduce the report.

 3                  THE COURT:    Did you designate the entire report as a

 4      defense exhibit?

 5                  MR. ROGOW:    We did.   We did.    Initially, we wanted --

 6      Your Honor, as I recall, issued an order saying that only

 7      excerpts could be used, and that we should get together and see

 8      what the excerpts were.

 9                  THE COURT:    Well, I'm not -- I'm not sure that's what

10      I did.    I'll look back at what I did.

11                  But, what is it that the government wants to say in

12      response to his characterization of what's taken place so far?

13                  MR. KRAVIS:    So, just two brief points.      The first

14      is, I mean, our understanding was that that exhibit was not

15      objected to and was being admitted.

16                  THE COURT:    You moved the whole report in, as I

17      recall.   But, then you said to me, we're not actually planning

18      to introduce the whole report; we're only planning to use

19      excerpts.   Is that correct?

20                  MR. KRAVIS:    Our -- our expectation was that only the

21      excerpts that we introduced would be coming into evidence in

22      the government's case, not the entire report coming in.

23                  THE COURT:    Right.    And that was why I said, then, if

24      that's what you're going to do, then they get to decide what

25      else is necessary for completeness.
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 24 of 65    24


 1                 MR. KRAVIS:     Right.   So the thing -- I just want to

 2      make sure the --

 3                 THE COURT:    I mean, the report itself is full of

 4      hearsay and conclusions, and I don't think it would be

 5      admissible as a whole.

 6                 MR. KRAVIS:     Right.   The thing that I think is maybe

 7      not totally clear from this discussion is, there is nothing in

 8      the body of the report, the 200-some pages that the majority of

 9      the House Intelligence Committee prepared that anyone is

10      objecting to at this point.

11                 What the government is objecting to is, the defense

12      has asked to introduce Appendix G to the report, which concerns

13      1001 referral for Christopher Steele; Appendix H of the report,

14      which concerns allegations of FISA abuses; sections of the

15      minority report that deal with other aspects of Russian

16      election interference that don't have anything to do with

17      Mr. Stone's statements.

18                 THE COURT:    Well, I've already ruled that we're not

19      trying the investigation.      We're not trying the hacking.    That

20      none of that is relevant.

21                 MR. KRAVIS:     And so this is my point, is that we're

22      not really talking about the rule of completeness here; we're

23      talking about other appendices that contain information about

24      things that do not relate to the facts of this case, the

25      defense trying to choose.      It's not really a rule of
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 25 of 65      25


 1      completeness issue.       That was the only point I wanted to make.

 2                   THE COURT:    All right.   Yes?

 3                   MR. ROGOW:    So, we actually already agreed that H,

 4      the H appendix, we were not going to seek it to be admitted.

 5      But, again, I want to couch all of this in the context of our

 6      objection.    We think that the whole report should be admitted,

 7      but, it's already ruled on.

 8                   So, what we're talking about now is G.       That's the

 9      only dispute that we have, is Subsection G of the report.         And

10      that, to us, is an important aspect of the report and it is

11      relevant.    And the relevance has to do with the fact that it

12      reflects a 1001 reference -- matter being referred to the

13      Justice Department for prosecution where a false statement was

14      made.

15                   THE COURT:    Is it of a witness in this case?

16                   MR. ROGOW:    Not a witness in this case.

17                   THE COURT:    Then what does it have to do with this

18      case?

19                   MR. ROGOW:    Because it was a witness that was

20      testifying to -- with regard to the Russian aspect of the case

21      with --

22                   THE COURT:    Right, which is not part of this trial.

23                   MR. ROGOW:    And we're not trying the Russian aspect

24      of the case, except that, Judge, it's quite clear that the

25      parameters, the criteria of the whole investigation were about
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 26 of 65       26


 1      Russia.   We're not saying that they made bad findings.         We're

 2      not arguing that.     We're saying that this House committee, the

 3      criteria, the four parameters, had to -- two of the parameters

 4      had to do with an investigation of Russian interference.         So,

 5      it's relevant.    It's relevant because --

 6                 THE COURT:    All right.     I don't believe -- well,

 7      we'll go through exhibit by exhibit.        But, the fact that the

 8      minority or even the majority decided that another witness

 9      should be referred for making a false statement to the

10      committee, in and of itself, if that person is not testifying

11      in this case and their credibility is not an issue in this

12      case, is not relevant in this case.

13                 MR. ROGOW:    The materiality of the questions and

14      answers of Mr. Stone is at the heart of this case.

15                 THE COURT:    Right.    I don't believe that that bears

16      on it.

17                 MR. ROGOW:    I understand.

18                 THE COURT:    All right.     Well, let's go through --

19      well, actually, before we get to the exhibits, let me just go

20      through the rest of the things that I wanted to talk about.

21                 With respect to the jury instructions, there are, I'm

22      pleased to say, very few in dispute.        Most of the disputes

23      concern various parties' proposed rifts on the standard

24      instructions.    I'm likely to go with the standard instructions.

25      I will look at it all more closely when we get to this point,
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 27 of 65          27


 1      but I doubt I'm going to need more briefing or argument on the

 2      instructions.

 3                 There is one legal issue that was raised in

 4      connection with one instruction, and that was the elements of

 5      the obstruction of justice count.        And the question was whether

 6      obstruction of justice after Safavian can, even in part, be

 7      based on the concealment of records, if the defendant was not

 8      under legal compulsion to produce them.

 9                 As you noted in the footnotes to the instructions

10      that you submitted, the defense objected to the inclusion of

11      that language in the instruction for the same reasons it had

12      raised in its motion to dismiss.       I ruled on the motion to

13      dismiss, but at that time we were dealing with the standard

14      applicable to an indictment at that stage.

15                 I am very familiar with Safavian.        It is entirely

16      possible, at this point, that I have it memorized.              But, the

17      differences between the case dealing with the scheme to conceal

18      for 1001 purposes and an obstruction of justice count is not

19      something that I've gone into in great detail previously.             And,

20      so, I think that would be a very important issue for the

21      parties to brief.     And I think it needs to be briefed by the

22      close of the government's case, which I'm not sure when that's

23      going to be.

24                 But, in any event, I would like to ask each side to

25      submit something in writing to me on that narrow issue, no more
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 28 of 65      28


 1      than ten pages, by noon on Friday, November 15th.          But, I think

 2      it's clear when you go to the instructions.         There's bold

 3      language where you disagree and there's a footnote were the

 4      defense says, we disagree for the reasons stated on page

 5      whatever.   And I want a submission just on that issue.

 6                  Yes?

 7                  MR. KRAVIS:    Your Honor, we're prepared to agree with

 8      the defense on this point.

 9                  THE COURT:    You're prepared to agree with the

10      defense?

11                  MR. KRAVIS:    Yes.   We went back and looked at it in

12      preparation for this hearing.       We're prepared to agree to

13      remove the language that they objected to that's in bold.

14                  THE COURT:    Okay.   Well, it would help me, then, if

15      you could just submit to me a revised jury instruction that you

16      agree to.   And if I don't have to rule on this, then you don't

17      have to brief it.

18                  MR. KRAVIS:    We will.    Thank you.

19                  THE COURT:    All right.

20                  MR. ROGOW:    Your Honor, if I may.

21                  Did I understand you to say that you're going with

22      the standard instruction with reasonable doubt and not the

23      instruction you gave in the Craig case?

24                  THE COURT:    I didn't say.    I said that I don't need

25      briefing with respect to those instructions, and I'll be able
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 29 of 65             29


 1      to rule on it based on my review of the two proposals and the

 2      standard jury instructions and what I think is appropriate at

 3      the time.   Just had this one issue that I thought was

 4      sufficiently weighty that I wanted both sides to brief it.

 5      But, otherwise, we'll take up the jury instructions at the

 6      appropriate time.

 7                  What I gave in another case may have been based on

 8      what the two parties proposed or agreed to in another case.                I

 9      haven't compared the extent to which they varied from the

10      standard jury instructions, and so I'll let you know.             But, I

11      don't need more briefing was my only point.         I haven't ruled.

12                  All right.    When we get to trial, there are lots of

13      you, so I want to remind you that we're going to have one

14      lawyer per witness.      One person questions them, one person

15      cross-examines them, and one person -- the cross-examiner is

16      the one who will object to the questions.

17                  As I've told you before, when you give your openings

18      or your closings, you can wear a body mic and do it from the

19      well of the courtroom.

20                  When you're questioning a witness, however, you must

21      be at the lectern, primarily so we can be sure that we are

22      maintaining an accurate record and you're speaking into the

23      microphone.

24                  If you want to show a witness a document, you don't

25      need to ask my permission to approach the witness.              You can
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 30 of 65         30


 1      walk up to the witness and hand them a document, unless you're

 2      using our electronic system and just putting it on a screen.

 3                 If an exhibit has already been moved in evidence, you

 4      don't need to move it in evidence.        If I've already admit it,

 5      you can just say, Sir, I'm showing you what's been marked as

 6      Exhibit 3 in evidence.

 7                 I'm going to assume that by the time we start the

 8      trial, both sides have done what is necessary to familiarize

 9      themselves with the courtroom technology before they stand up

10      and try to use it.     If you haven't done so yet, please make

11      sure that you meet with John Cramer, today, to be comfortable

12      with either the Elmo or attaching your computers to our system.

13      But, I want everything to work smoothly at that point.

14                 I want to make sure that Mr. Haley has, by the end of

15      today, your exhibit lists, your witness lists, and the thumb

16      drive with the current version of all of the exhibits so that

17      he will be able to enter those into the Jurist System and the

18      jury will have access to them during their deliberations.

19                 As I told you before, objections to questions, you

20      have to stand up because there's a lot going on.          I'm often

21      looking at the lawyer and I'm looking at the witness.           So, just

22      seated saying, Objection, you may not draw my attention.

23      Please stand up and say, Objection.        But, then, that's about

24      it.   Objection, hearsay.     Objection, argumentative.

25                 But, you may not stand there and say, Objection,
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 31 of 65       31


 1      Judge.   He's asking them dah, dah, dah, it's inconsistent with

 2      the evidence.    You cannot make speeches from counsel table.

 3      Just let me know the basis for your objection in one word.          If

 4      I need to hear more, I'll bring you up to the bench.

 5                   There are a number of matters that I know are of

 6      great interest to both parties that I have ruled are excluded

 7      and irrelevant.     If you go there anyway in your openings or in

 8      your questions, I will stop you.       I will politely call you to

 9      the bench.    But, if you continue to disobey orders, then I'm

10      not necessarily going to give you the courtesy of letting you

11      come to the bench.     We're going to follow the rules.

12                   I've been very clear about what this trial is about

13      and what it's not about, and there's plenty to try within the

14      confines of that -- those boundaries.        There have been many

15      matters, though, that I said I would reconsider if the evidence

16      warrants it, and I will do that with an open mind.

17                   But, before you ask the question or refer to the

18      evidence, you have to come to the bench and say, Your Honor,

19      based on X, Y, and Z, I think the door has now been opened, and

20      I want to inquire about this.       And preclear it before you ask

21      the question in front of the jury.        I don't want to end up with

22      a mistrial unnecessarily.

23                   So those are, basically, the rules of the game.        And

24      other than ruling on the defense exhibits that I haven't ruled

25      on yet, I think that's everything I wanted to take up today.
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 32 of 65      32


 1                 Are there any issues that the government wanted me to

 2      resolve today?

 3                 MR. KRAVIS:     Not necessarily resolve, Your Honor, but

 4      there were just a few logistical matters that we wanted to make

 5      the Court aware of in the interest of everything moving

 6      smoothly once the trial begins.

 7                 First, for the government's opening and for one of

 8      our witnesses, we would like, with the Court's permission, to

 9      use an easel in the courtroom to put up a demonstrative that is

10      like a physical blowup, in addition to the documents that

11      appear on the screen.

12                 We will make sure that the easel is placed in such a

13      way that it doesn't interfere with the jury coming in and out,

14      and that everyone can see it who needs to see it.          And we've

15      provided defense counsel with the demonstratives --

16                 MR. ROGOW:    Right.

17                 MR. KRAVIS:     -- that we intend to use, and they

18      haven't registered any objection with us.

19                 THE COURT:    All right.     And you can't put the

20      demonstratives on the screen because -- I mean, I know where

21      you're going to have put the easel, and people in the audience

22      will be unhappy about that.       But, you have to do what you have

23      to do.   I'm not going to bar an easel.

24                 MR. KRAVIS:     The reason we're doing it that way is

25      because there are times, both in the opening and for one of our
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 33 of 65         33


 1      witnesses, where we would like the witness and the jury to see

 2      an exhibit on the screen at the same time that they are looking

 3      at the demonstrative; that things make sense together.          And

 4      we've tried, and there's really no way to do it all on the

 5      screen.   So that's why we're using the easel.

 6                 THE COURT:    All right.     Well, I would just encourage

 7      you that whatever is on the easel should have either as few

 8      words or as large print that you're actually being helpful to

 9      the jury, as opposed to having everybody squint at something

10      they can't read.

11                 MR. KRAVIS:     We got the largest print we could get.

12                 THE COURT:    All right.

13                 MR. KRAVIS:     For the government's first witness, the

14      government intends to call, I mentioned earlier, the former

15      case agent, Ms. Taylor.      We're going to use a bunch of

16      documents with Ms. Taylor during her testimony.

17                 We prepared a binder that has the exhibits that we

18      plan to use with Ms. Taylor in the order we plan to use them,

19      just because its easier.      They're not all in the numerical

20      order they appear on the witness list.        We have a copy of the

21      binder for the Court and for defense counsel, if the Court and

22      defense counsel would like it.       These are all things that were

23      already on the exhibit list, that are already in the exhibit

24      binder, and electronic --

25                 THE COURT:    Are you planning to provide one to the
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 34 of 65       34


 1      witness during their testimony?

 2                 MR. KRAVIS:     Yes, Your Honor.

 3                 THE COURT:    But, while you're discussing the

 4      exhibits, you're also going to put them on the screen?

 5                 MR. KRAVIS:     Yes, Your Honor.

 6                 THE COURT:    All right.     Well, I've done that in

 7      multiple trials before.      I think it's helpful as long -- that

 8      you give the defense a binder and you give me a binder and then

 9      you proceed.

10                 MR. KRAVIS:     We will.

11                 There was one other matter -- one other logistical

12      matter that we were hoping we could discuss with defense

13      counsel at the bench?

14                 THE COURT:    All right.

15                 MR. KRAVIS:     Thank you.

16                 THE COURT:    And then I think the -- you know, we do

17      have a feed to the media room.        So, should we turn that off

18      while we're --

19                 THE COURTROOM DEPUTY:       (Shakes head.)

20                 THE COURT:    We don't?

21                 THE COURTROOM DEPUTY:       Once we go to bench

22      conference, it won't go to the medial room.

23                 THE COURT:    All right.     Let's just wait until

24      everybody gets here.

25                 Yes, get Mr. Stone the headphones.
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 35 of 65    35


 1                 (Bench discussion:)

 2                 MR. KRAVIS:     We would ask for this to be sealed.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 36 of 65   36


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 37 of 65   37


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 38 of 65   38


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 39 of 65   39


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 40 of 65   40


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 41 of 65   41


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 42 of 65     42


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13                 (Open court:)

14                 THE COURT:    All right.     Are there any other

15      procedural matters, any other issues that I haven't said we're

16      going to talk about, besides the defendant's exhibits, that we

17      need to talk about this morning?

18                 The government just raised its issues.         And,

19      Mr. Rogow, do you have anything that we haven't talked about

20      yet that I need to know that we're talking about today?

21                 MR. ROGOW:    There are other exhibits to which there

22      have been some objections.

23                 THE COURT:    No.   I said, except we haven't been

24      through the exhibits yet.      That's left.     I want to know -- I

25      went through all of my topics.       That's the one I haven't done
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 43 of 65       43


 1      yet.   But, I want to know if there's any other topic that I

 2      left off that we have to resolve today?

 3                 MR. ROGOW:    Not for us.

 4                 THE COURT:    Okay.    Great.

 5                 All right.    Let's talk about exhibits, then.

 6                 All right.    The first exhibit to which there was an

 7      objection was 65.     This is an email dated September 28th, in

 8      which witness -- someone who is going to be a witness,

 9      essentially, Person 2, is complaining about what's going on in

10      one of the congressional hearings, or what he thinks is going

11      on.

12                 Why is this relevant to anything?

13                 MR. ROGOW:    Anything that Mr. Credico said with

14      relation to investigations, with relation to Roger Stone we

15      think is relevant, because Mr. Credico's credibility,

16      Mr. Credico's thinking about what Mr. Stone is saying or doing

17      is relevant.    And so to exclude it, we think, would be error.

18      There's no prejudice --

19                 THE COURT:    This doesn't say anything -- he's

20      complaining about Representative Nadler.

21                 Was he on the House Intelligence Committee?          Or is he

22      on some other committee at the time of this?

23                 MR. ROGOW:    On some other committee, as I recall.

24                 THE COURT:    Okay.

25                 MR. ROGOW:    But, he says something about, I
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 44 of 65          44


 1      interviewed Assange --

 2                   THE COURT:   It's a statement of opinion that he

 3      thought what was going on, the fact that Nadler wanted to know

 4      something about Mr. Stone, was unfair.        But, that's just his

 5      opinion.    And I don't understand why something he wrote, why

 6      that -- how does that bear on his testimony before this Court?

 7                   You said, Anything he's ever said about the

 8      investigation of Roger is relevant.        That's just not true.

 9                   MR. ROGOW:   But he's also talking about WikiLeaks.

10      WikiLeaks is a publisher, not a hacker.         I interviewed

11      Assange -- I mean, Assange, and WikiLeaks are featured in this

12      case.

13                   THE COURT:   WikiLeaks isn't accused of hacking in

14      this case.    So, I don't know why that statement, which is

15      hearsay anyway, you're seeking to use it for the truth of the

16      matter asserted.

17                   Why is his opinion about all these things relevant to

18      anything?

19                   MR. ROGOW:   Because it places him in a position of

20      having his own information, and whether or not he was going to

21      testify.    Of course, the Credico issue has to do with whether

22      or not his testimony was attempted to be tampered.              And, so,

23      his --

24                   THE COURT:   Yes, but he's referring to something that

25      doesn't relate to this case.       First of all, I don't know if
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 45 of 65     45


 1      Representative Nadler asked the Federal Bureau of Investigation

 2      to try to put someone in jail or not.        He's talking about some

 3      question, allegedly, that he read about.

 4                 And, so, first, he's transmitting an article, and

 5      he's reacting to what's in the article.         So, we've got hearsay

 6      within hearsay.     I don't see how this comes in evidence or what

 7      it bears on at this point.      Its just his opinion about

 8      something that was in the newspaper, that we don't know if it's

 9      true or not, that doesn't relate to this case.

10                 It's confusing because it talks about putting someone

11      in jail, and it doesn't relate to whether Mr. Stone's testimony

12      before the House committee was relevant.         It's talking about

13      something else completely.      And it's just a random opinion of

14      his that asserts facts and transmits an article that isn't

15      here.   So, we don't even know what the article is that he's

16      related to.

17                 And if something comes up in his testimony that you

18      think you should be able to cross-examine him about in light of

19      this email, then you can come up and say, This is how I would

20      use this email right now.

21                 But, just as an exhibit, it's hearsay within hearsay,

22      and, so, the exhibit will be excluded.

23                 MR. ROGOW:    The next is Number 71, Your Honor.

24                 THE COURT:    All right.     Okay.   Again, these people

25      had a relationship where they would -- well, actually, I don't
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 46 of 65        46


 1      even know who this is to -- but, send links to themselves or

 2      others or among each other commenting on something that's in a

 3      newspaper article.     So the first question is:       There's facts in

 4      the newspaper article which are then repeated in the article.

 5                 So, again, we have hearsay within hearsay.           This --

 6      and I can't even tell, with the exclamation point, if he's

 7      transmitting this as a joke or he's transmitting it seriously.

 8      But, it all relates to, again, where the emails came from.

 9                 So, to the extent he's -- all he's saying is this is

10      what's in the other article.       He's not purporting to have any

11      knowledge of these facts.      So, again, I think it's hearsay and

12      it's irrelevant and I don't see how it comes in evidence.

13                 How would this come in evidence?        And who was it sent

14      to?

15                 MR. ROGOW:    It does not show who it was sent to.

16                 THE COURT:    Okay.

17                 MR. ROGOW:    But it shows -- it shows it's Credico

18      speaking -- or, Credico emailing.

19                 THE COURT:    Right.    And what Credico is saying is --

20      in this article that he attaches, someone is saying "X."           So

21      he's transmitting hearsay and just sending it with an

22      exclamation point, like, Look at this.

23                 So, no.    I mean, you can question him about facts,

24      but this exhibit itself is hearsay within hearsay and it's

25      irrelevant.    If he says something on the witness stand that you
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 47 of 65        47


 1      think this would then provide grist for cross-examination, you

 2      can come back to me and say, Now, see, I need to show him this

 3      email because it's contradictory to what he says, or it's

 4      different.

 5                   But, what this is about is who did the hacking?         Who

 6      did the transmitting?      Who did the leaking?     And that's not the

 7      issue in the trial.

 8                   All right.   So, 71, for now, will be excluded.

 9                   76 and 77 relate to someone who, I don't think, has

10      any bearing on this trial at all.        He's talking about having

11      Mr. Stone on his radio show.

12                   MR. ROGOW:   Yes.

13                   THE COURT:   Is that the aspect of it that you want,

14      the fact that the two of them were still talking back then and

15      he was inviting him on his show?

16                   MR. ROGOW:   Yes.

17                   THE COURT:   Okay.   All right.    I think these can be

18      redacted to take out the references to the person they're

19      talking about, Irwin Corey, who, I guess, was the subject of

20      the show that either Mr. Credico was seeking to have Stone

21      participate in or Stone was seeking to participate in.          He

22      says, What about me?      So, I don't know who initiated the

23      conversation.

24                   I understand that you're trying to show that

25      notwithstanding the allegations in the complaint, these two
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 48 of 65     48


 1      people were still having ongoing discussions and they were

 2      friendly and he wanted him on his show.

 3                  But, I think references to, you know, Will you be

 4      admitted -- willing to admit activities with Irwin or Roseanne

 5      Barr or -- that's not relevant.        Just the question that they're

 6      talking about having him be on the air on his show, you can --

 7      you can submit redacted versions of these and you can use these

 8      in your case.

 9                  MR. ROGOW:    We shall redact it, then, Your Honor.

10                  THE COURT:    All right.

11                  MR. ROGOW:    77.

12                  MR. KRAVIS:    If this is the purpose for which the

13      next two exhibits are being admitted, we don't object to them

14      being handled in the same fashion.

15                  THE COURT:    Okay.   Yeah, 77 I was including in that

16      conversation, what I just said.        So 76 and 77 will be admitted,

17      if the extraneous material is redacted.

18                  78 -- 79 is the same thing.      He's asking him to be on

19      his show.   Right.    And that one, there's nothing to be

20      redacted.   Can you be on?      What time?   I need to be finished by

21      a certain time.

22                  79 will be admitted.

23                  Why is 170, the subpoena to Grant Smith, relevant?

24                  MR. ROGOW:    Because the documents that the government

25      claims were never produced by Mr. Stone were never sought from
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 49 of 65         49


 1      Mr. Stone until this subpoena was issued to Mr. Smith.

 2                 THE COURT:    Well, you have the letter where he's --

 3      the letter that initiates the conversation about his appearing

 4      before the committee.      I don't think the fact -- what is the

 5      date of this compared to the date of --

 6                 MR. ROGOW:    The subpoena, October 23rd, 2019.

 7                 THE COURT:    So this is -- this is -- the first page

 8      of the document is a subpoena transmitted to Mr. Smith, asking

 9      him to bring documents.      I'm not sure I see the list of

10      documents -- all right.      There's one -- they ask for one email.

11      Says, "You must bring with you the following document:            Email

12      referenced in the attached letter."        And then there's a long,

13      essentially, self-serving letter from counsel for Mr. Stone,

14      written to the committee.

15                 So I just don't -- I don't understand how this bears

16      on the truth of his testimony before the committee.             This is

17      like follow-up communication, the committee saying, Well --

18      explain this.    This is a trial subpoena, anyway.        This isn't

19      even from the committee.

20                 MR. ROGOW:    I understand.     But what it reflects is

21      that there never was any follow-up from the committee.            And the

22      government now, trying to fill that gap, sends his subpoena to

23      Mr. Smith to produce the documents that they thought should

24      have been produced before.

25                 So what it reflects is, in terms of materiality, in
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 50 of 65         50


 1      terms of the committee's response, in terms of the exchanges

 2      between Mr. Buschel and the committee, this is a recent effort

 3      by the government to get documents that they're saying should

 4      have been given before, which underscores our argument that the

 5      committee didn't really need these documents, didn't want these

 6      documents.    These documents weren't material to what they were

 7      seeking.

 8                   THE COURT:    Well, I think you can ask that -- this

 9      doesn't show that.     This is their effort to get ready for

10      trial.   I think the point is that the committee never asked for

11      the documents that they're saying he concealed.          But, now I

12      think they're saying they're taking concealment out, and

13      they're just predicating --

14                   Are you now only predicating the obstruction charge

15      on false statements, and not concealment?

16                   MR. KRAVIS:   False statements and witness tampering.

17                   THE COURT:    Okay.

18                   MR. KRAVIS:   To be clear, we are arguing the

19      indictment alleges and the evidence will show that some of the

20      false statements were about documents.

21                   THE COURT:    About the existence of the documents.

22                   MR. KRAVIS:   Yes.

23                   THE COURT:    But not the failure to produce them?

24                   MR. KRAVIS:   In and of itself is an act of

25      obstruction, correct.
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 51 of 65        51


 1                  THE COURT:     Okay.   So, what difference does it

 2      make --

 3                  MR. ROGOW:     Are you asking me what difference it

 4      makes?

 5                  THE COURT:     -- if they asked for the documents --

 6      that these people asked for the document later?          I don't think

 7      that bears on Congress's intent.

 8                  But, if the failure to produce documents is no longer

 9      an alleged aspect of the obstruction of the congressional

10      investigation, then why would this matter?

11                  MR. ROGOW:     Well, I don't understand it to be as

12      narrow as Your Honor is describing it.

13                  THE COURT:     Well, you objected to including

14      concealment of records.      You said, That can't be part of this

15      case.    Let's move to dismiss.     The jury instruction is wrong.

16                  And they've now agreed with you.       And they said,

17      We're not going to ask the jury to consider that.

18                  So you won that point.      So --

19                  MR. ROGOW:     So, it shows, in the larger sense, the

20      scope of the investigation, the actions of the House committee,

21      or inactions of the House committee, and the fact that the

22      government, on this date, October 23, was trying to fill one of

23      those gaps.    I mean --

24                  THE COURT:     I don't think what these prosecutors were

25      doing and what they asked for bears on the question.            If you
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 52 of 65       52


 1      want to question congressional witnesses about the fact that

 2      you asked them these questions, but, yet, you never sent any

 3      follow-up, you didn't ask for this, you didn't ask for that,

 4      after he testified you didn't ask for this and that, that's

 5      grist for cross-examination.

 6                   But, this doesn't prove that they didn't ask for it.

 7      This is what the prosecutors asked for.         So I'm not saying that

 8      the underlying facts about whether Congress followed up or

 9      didn't follow up are inadmissible, but I think Exhibit 170 is

10      not admissible.     So it will be excluded.

11                   And then we've got the issues about the House

12      reports.   And I think what you've told me earlier is that with

13      respect to Exhibit 177, there are aspects of Appendix G and

14      Appendix H you're seeking to introduce.

15                   And is there a dispute about G?      Or one has been

16      withdrawn?    I don't know where we are.

17                   MR. ROGOW:   Only G is in dispute.

18                   THE COURT:   All right.    So, H is not in dispute, or

19      has been withdrawn?

20                   MR. ROGOW:   Correct.

21                   THE COURT:   Which?

22                   MR. ROGOW:   H is withdrawn.

23                   THE COURT:   Okay.    So we have to rule on your

24      proposed excerpts of Appendix G.

25                   And is the government objecting to those?
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 53 of 65        53


 1                 MR. KRAVIS:     Yes, Your Honor.

 2                 THE COURT:    And then with respect to 178, the

 3      government objects to all of the excerpts from the minority

 4      report; is that correct?

 5                 MR. KRAVIS:     Some of them, Your Honor.      There is a

 6      portion of the minority report that does relate to Mr. Stone

 7      and WikiLeaks.    I'm not really sure exactly what the relevance

 8      of that is, but we're not objecting to that.         But, there are

 9      other portions of the section of the minority report that the

10      defense gave us that talks about other aspects of the

11      investigation.    We object to those.

12                 THE COURT:    Okay.     Can you tell me the pages that you

13      don't object to?

14                 MR. KRAVIS:     Yes.    Starting at the bottom of page 34,

15      there's a section that begins, "Roger Stone, WikiLeaks, and

16      Guccifer 2.0."

17                 That section goes to -- up to page 39.         We don't

18      object to any of that.

19                 THE COURT:    Okay.     So that will be admitted.

20                 But, then the question is, what goes on from pages 41

21      to 54?

22                 MR. KRAVIS:     Yeah.   There's also a section that

23      begins, on the bottom of page 40, that says, "majority report,"

24      that goes on to 41, up to where it says, "July 2016 Carter Page

25      travel to Moscow."
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 54 of 65        54


 1                 We don't object to that portion either.         But, we

 2      object to the remainder of the exhibit.

 3                 THE COURT:    So, 40 to 41, you do not object to.         So

 4      that will be admitted.

 5                 MR. KRAVIS:     Correct.

 6                 THE COURT:    So it's 41 through 54 that you have the

 7      problem with?

 8                 MR. KRAVIS:     The -- from 33 to --

 9                 THE COURT:    33 to 34, prior to the heading, you have

10      a problem with that, also?

11                 MR. KRAVIS:     Yes.    And then 33, 34, 39 to 40, and the

12      bottom of 41 on.

13                 THE COURT:    All right.     I'm looking at Exhibit 177,

14      and it starts with page 1.        And it says -- it has a "U" in

15      parenthesis.    I can't -- is that Appendix G?       Where does

16      Appendix G stop and start?

17                 MR. KRAVIS:     Appendix G starts on page 156.       If you

18      look at the numbers in the bottom right corner.

19                 THE COURT:    Okay.     All right.   So, pages 1 to 155 are

20      not Appendix G.     So, you're not seeking to introduce them?        You

21      just put them there to put it all in context for me?

22                 MR. ROGOW:    Well, 1 to 155 in -- we are, obviously.

23      It's part of the report.

24                 THE COURT:    Well, I'm asking you.      You said all you

25      wanted to move in was Appendix G, and that starts on page 156.
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 55 of 65          55


 1                  MR. ROGOW:    That was the --

 2                  THE COURT:    So, you want the entire -- you --

 3                  MR. ROGOW:    Appendix G is the only disputed part, as

 4      I understood the government's position.

 5                  MR. KRAVIS:    Yes.   Everything up to Appendix G the

 6      government has no objection to.

 7                  THE COURT:    Okay.   All right.

 8                  MR. ROGOW:    Yes.

 9                  THE COURT:    I'm just trying to figure out where we

10      are.

11                  All right.    So, the first 155 pages are admitted.

12                  So the question is, 156 through -- where does H

13      start?

14                  MR. ROGOW:    H starts at 185.

15                  THE COURT:    Okay.   And it relates to the subject of

16      Mr. Steele's testimony?

17                  MR. ROGOW:    Mr. Steele's testimony, yes.          Different

18      attachments, also.

19                  THE COURT:    All right.    I will take a look at it.

20      I'm skeptical about the relevance, but I will let you know

21      tomorrow morning how I've ruled.       But, tell me why it's

22      relevant.

23                  MR. ROGOW:    It's relevant because it shows the scope

24      of the committee's investigation, their reactions to some of

25      the information that it received.        And it puts in context the
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 56 of 65        56


 1      answers that Mr. Stone gave in terms of what his defense is to

 2      why his answers were not corrupt or in any way seeking to

 3      mislead the committee.

 4                 THE COURT:    All right.     I'll look at it with that in

 5      mind.

 6                 MR. ROGOW:    Now, in the minority record, Your Honor,

 7      page 33 and 34, I'm looking at the bottom of the page, where it

 8      has the minority report.      The part that leads up to Mr. Stone

 9      at page 34.

10                 THE COURT:    All right.     And this material is relevant

11      for what reason?

12                 MR. ROGOW:    It underscores the fact that

13      communicating with WikiLeaks is not a crime.         Communicating

14      with WikiLeaks does not mean that somehow or other someone was

15      violating any kind of obligation --

16                 THE COURT:    Mr. Stone is not charged with committing

17      a crime of communicating with WikiLeaks.         He is charged with

18      not telling the truth when he was asked about communications or

19      attempted communications.

20                 MR. ROGOW:    And the reason why he did not respond the

21      way he did is what I've told the Court before, because he

22      understood the questions to be in the context of Russian

23      interference.    And the -- what's happened here is because

24      anything that shows communications with WikiLeaks has been --

25      has morphed into, somehow or other, that involves Russian
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 57 of 65           57


 1      interference.

 2                 THE COURT:    No.   You're the one who keeps putting

 3      Russian interference in play.       They were trying to figure out

 4      how these materials ended up in the public domain.              Their

 5      investigation was not quite as narrow as you keep

 6      characterizing it.     They asked him open-ended questions, to

 7      which he gave definitive denials.        And you're trying to say

 8      that there was a predicate to those questions -- an unstated

 9      predicate to those questions.

10                 But, why does that make any of this admissible?              If

11      he says, I heard a question, Did you talk to WikiLeaks? as Did

12      you talk to WikiLeaks about Russian hacking, if he wants to say

13      that, that's one thing.      But, what does this have to do with

14      it?

15                 MR. ROGOW:    What this has to do with it is this

16      person who's mentioned here had these conversations with regard

17      to Assange, with regard to WikiLeaks, and it was not about

18      Russian hacking.

19                 And, so, it underscores for us, and puts in some

20      context, the -- the questions and answers to Mr. -- the

21      questions to Mr. Stone and the answers by Mr. Stone, that they

22      are not, because I think the jury may very well feel that some

23      connection to Assange, some communication with Assange or

24      attempted communication with Assange, somehow or other, makes

25      Mr. Stone guilty of a misstatement.        And in the context of how
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 58 of 65        58


 1      Mr. Stone was hearing --

 2                   THE COURT:   He's guilty of a misstatement if it's --

 3      if it was a knowingly false statement, not because the subject

 4      matter of the communication was illegal or not illegal.         No one

 5      is charging him with that.      No one -- so, I'll read this.        I

 6      understand what you're saying, I think.

 7                   I'm not sure I understand the admissibility of all of

 8      this, essentially, hearsay in the minority report, about other

 9      people's activities, has any bearing on whether he was telling

10      the truth or he wasn't telling the truth.         But, I will look at

11      it.

12                   So, I just want to make sure I understand, with

13      respect to Exhibit 178, I need to figure out whether pages 33

14      up to the heading on 34 are admissible, and pages -- what

15      happens on 41 through 54?      So you've explained 33 to 34.

16                   What is admissible about 41 to 54?       What is that

17      about?   And what does that have to do -- we've got Carter Page,

18      we've got Deutsche Bank, what does any of that have to do with

19      Mr. Stone?

20                   MR. ROGOW:   The same argument with regard to 41 to

21      54 -- to 44, reflects, again, the scope of the committee's

22      investigation, the kinds of questions they were asking of

23      people, and how Mr. Stone's responses to the committee's

24      questions did not fall within what later on we become clear --

25      it becomes clear when you look at 41 to 44, and the other
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 59 of 65         59


 1      parties who they're referring to, that it was not really

 2      material to what they needed to know.

 3                 So, I mean, our position from the beginning has been,

 4      put it all in.    Put the whole report in.

 5                 THE COURT:    But, they found out later.       What they

 6      ultimately concluded doesn't mean that what they asked at the

 7      time they asked it wasn't relevant to their inquiry.            It was an

 8      inquiry.   They're trying to find out information.         At the end

 9      of the day, they reach certain conclusions.         And this isn't

10      even the committee.     This is the --

11                 MR. ROGOW:    This is the minority.

12                 THE COURT:    -- minority response to what the

13      committee found.     I'll look at it.     I think it's very strained

14      that it has anything to do with -- I think we've talked about

15      materiality and what's material and what's not.

16                 And I don't know that these pages -- I think the

17      pages of the minority report that relate to him and how he fit

18      into their investigation bears on materiality.          But, how

19      Carter Page fit into their investigation or how Deutsche Bank

20      or how Gates or how Manafort fit into their investigation may

21      not bear on the materiality of what Mr. Stone had to say.           So,

22      I'll look at it with that in mind.

23                 MR. ROGOW:    There's one exhibit that's been skipped

24      over, that's 176.

25                 THE COURT:    Oh.   No.
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 60 of 65          60


 1                 MR. ROGOW:    I believe the government is objecting to

 2      that.

 3                 THE COURT:    Yes.   Mr. Corsi's book contains a lot of

 4      hearsay, a lot of opinions about the investigation.             I've

 5      already ruled the investigation is off limits, and I'm going to

 6      exclude it.

 7                 If Mr. Corsi testifies, and if he says something

 8      factual that's inconsistent with a factual representation he

 9      makes in the book, then that might open the door to saying,

10      Well, you said X today, but when you published a book, you said

11      Y, that's another story.

12                 But, certainly, if he doesn't testify, it's not

13      coming in evidence at all.      And if he does testify, the book as

14      a whole won't be an exhibit, but there may be aspects of it

15      that you could use for cross-examination purposes anyway.

16                 Were you planning to use it for anything other than

17      cross-examination?

18                 MR. ROGOW:    No.

19                 THE COURT:    All right.     So, that's my ruling on that.

20                 All right.    I will take the rulings with respect to

21      177 and 178 under advisement.       Based on this conversation, and

22      now that I understand what's in issue and what's not in issue,

23      I don't think I need to get something further because we're

24      really not talking about completeness.        So, I don't know if I

25      need a chart that shows me what's in and what's out.
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 61 of 65         61


 1                 We've agreed to what you want to introduce.          The only

 2      question is these disputed aspects of what the defense wants to

 3      introduce; is that correct?

 4                 MR. KRAVIS:     I believe that's correct.

 5                 THE COURT:    Okay.

 6                 MR. KRAVIS:     And the government's objections are

 7      limited to the Appendix G --

 8                 THE COURT:    Okay.

 9                 MR. KRAVIS:     -- and the portions of the minority

10      report.

11                 THE COURT:    All right.     So, I'm going to take those

12      under advisement, and I'll rule on them later, after I reread

13      them, with understanding, now, what the alleged purpose is of

14      their admission.     I think I've ruled on all the other exhibits.

15      I think I've ruled on everything now that was in dispute.          And

16      I think we're ready to proceed tomorrow.

17                 Is there anything further I need to do right now?

18                 MR. KRAVIS:     Nothing further from the government.

19      Thank you, Your Honor.

20                 MR. ROGOW:    Now, there are a couple of things we

21      object to, Your Honor, with regard to the charts at 179.          I

22      think that's 179?

23                 THE COURT:    Whose charts?

24                 MR. ROGOW:    I'm sorry.     165 and 166.

25                 THE COURT:    Are we talking about government exhibits
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 62 of 65       62


 1      now?

 2                   MR. ROGOW:   Yes.    These charts (indicating).

 3                   THE COURT:   Okay.   Didn't I rule on those last time?

 4                   MR. ROGOW:   You did.    But, one was supposed to be

 5      changed and it wasn't.      This is 166-1, where this is a date of

 6      September 26th, the date of the testimony before the House

 7      committee.    It is misleading.      It does not show the time that

 8      these communications were made.

 9                   THE COURT:   All right.

10                   MR. ROGOW:   And I thought it was being corrected.

11                   THE COURT:   All right.    Well, I did rule on that.

12      So, if it's been changed, you need to give them and the Court

13      the new version.     But, I don't have anything in front of me

14      right now.    I wasn't prepared to take up the government's

15      charts.

16                   But, do -- why don't the parties try to talk about

17      this among themselves.      And if there's still a dispute, you can

18      tell me about it after we've got a jury and we're ready to go.

19      But, I think I was pretty clear on what I thought I understood

20      your objection was and what I thought they needed to do.          And

21      if they haven't done it yet, they need to do it.          I don't know

22      if you're looking at an old version or what.

23                   Is there anything else that we need to talk about?

24                   MR. ROGOW:   Other than I want to renew our

25      objections, although you've already ruled, obviously.           But, so
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 63 of 65          63


 1      that the record is clear, that one of the troubles with these

 2      charts is, it doesn't show the content of whatever the

 3      communications were.

 4                 So it has a misleading effect, to the extent that if

 5      they were communicating by text, by Twitter, by Facebook,

 6      whatever it was, about things completely unrelated to the

 7      investigation, unrelated to the charges, it burdens the defense

 8      with having to overcome all of these large numbers of

 9      communications on certain number of dates without any context

10      for what -- or, content for what the communications were.

11                 THE COURT:    All right.     But, you have received all of

12      the communications, and you can certainly cross-examine the

13      witnesses about them; is that correct?

14                 MR. ROGOW:    Yes.

15                 THE COURT:    All right.     All right.    I think --

16      appreciate your restating your objection on the record.            I

17      think I've ruled on all of that.       There were changes that I

18      thought, in light of your objections, needed to be made, and I

19      expect them to be made.

20                 Other than that, I will plan to see everyone tomorrow

21      morning.

22                 Are we starting at 9:30, Mr. Haley?

23                 THE COURTROOM DEPUTY:      (Nods head.)

24                 THE COURT:    At 9:30 tomorrow morning.

25                 If you need access to the courtroom this afternoon to
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 64 of 65      64


 1      make sure that you are able to get your exhibits up on all

 2      screens, please work with Mr. Haley and make sure you have it.

 3      I want to make sure everybody has the opportunity to test their

 4      technology in this courtroom, and to be comfortable and ready

 5      to go when we start after we pick the jury.

 6                 And then please make sure that Mr. Haley has what he

 7      needs before we start.

 8                 So, thank you everyone.         I'll see you tomorrow

 9      morning.

10                                     *   *   *

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 293 Filed 02/14/20 Page 65 of 65   65


 1

 2                   CERTIFICATE OF OFFICIAL COURT REPORTER

 3

 4          I, JANICE DICKMAN, do hereby certify that the above and

 5      foregoing constitutes a true and accurate transcript of my

 6      stenographic notes and is a full, true and complete transcript

 7      of the proceedings to the best of my ability.

 8                            Dated this 4th day of October 2019

 9

10

11                                  ________________________________

12                                  Janice E. Dickman, CRR, CMR, CCR
                                    Official Court Reporter
13                                  Room 6523
                                    333 Constitution Avenue, N.W.
14                                  Washington, D.C. 20001

15

16

17

18

19

20

21

22

23

24

25
